DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are subject under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.      Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Integration of High Tower, High Power LTE- Advanced Broadcast into Mobile Networks by Frieder Juretzek, hereafter referred as Frieder in view of Chang (US 20180014246 A1) and further in view of Huang (US 2010/0263012 A1)

Regarding claim 1, Frieder teaches a method for sending control data (see page 3 col 2 lines 2-3  Scenario1: “broadcast of user and control data”) in a hybrid broadband/broadcast network system (see page 1 col 2 lines 16-18 “ The system approach allows for a convergence of traditional broadcast and wireless broadband systems and could potentially reduce the mobile network costs by offloading”), said network system comprising 
a broadcast network dedicated to transmission of broadcast services through at least a broadcast cell (see page 3 section III. The Tool+ system 3rd para “ The Tool+ system…provide LTE-A broadcast services to mobile devices over HTHP broadcast network; fig 5 shows Tool+ provides broadcast and multicast service) where Tool+ is The Tower Overlay over LTE-A+ (TO0L+) system as described on page 1 col 2 , 2nd para line 1],  and a wireless network dedicated to transmission of at least a service through a plurality of cells (see page 1 section I. Introduction para 2 “LTE-A network deliver data via user specific unicast transmission”; fig 5 shows “Regular LTE-A cells: Unicast, eMBMS”)[ Regular LTE-A cells are providing unicast service such as data service), a coverage area of the broadcast cell covering, at least partially, a coverage area of a first cell and a coverage area of a second cell among the plurality of cells (fig 5 shows Tool+ provides broadcast and multicast service and coverage of Tool+ is over multiple LTE-A cells”) comprising: 
control data (see page 3 col 2 section: definition of a dedicated carrier: “broadcast of user and control data in order fully benefit from the wide coverage area of HTHP networks” )
Frieder doesn’t teach when the control data related to a service provided by or through the first cell is identical to control data related to a service provided by or through the second cell, the broadcast network sending the control data through the broadcast cell. 
Chang teaches when control data related to a service provided by or through the first cell is identical to control data related to a service provided by or through the second cell, the broadcast network sending the control data through the broadcast cell. (see para 0027 “The Broadcast-Multicast Service Center (BM-SC) 102 is an entity that provides functions for MBMS user service provisioning and delivery.”; see para 0022 “the MCE 100 performs functions such as admission control and allocation of radio resources for the MBMS Single Frequency Network (MBSFN) area 56 for multicell-MBMS.”;  see para 0003 “For broadcast transmission across multiple cells, the specifications define transmission over single-frequency network configurations. Intended applications includes emergency alerts.”; see para 0017 “para 0017 explains  if a significantly large number of UE devices interested in the same PTM services are distributed over several cells within the MBSFN service area, the PTM service may be delivered using MBMS through the MBSFN”)[ see fig. 1A area 56 is multicell MBMS area and area 40, 42, 43 are plurality of cell;  para 0017 explains  if a significantly large number of UE devices interested in the same PTM services are distributed over several cells within the MBSFN service area, the PTM service may be delivered using MBMS through the MBSFN, where the service can be emergency alert as explained in para 0003; emergency alert is interpreted to be control data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the broadcast network sending the control data through the broadcast cell in the system of Frieder. The motivation is to provide efficient delivery of broadcast and multicast services (Chang: See para 0003)
	Modified Frieder doesn’t teach user data related to the service provided by or through the first cell and user data related to the service provided or through the second cell are respectively sent through the first cell and second cell.
Huang teaches user data related to the service provided by or through the first cell and user data related to the service provided or through the second cell are respectively sent through the first cell and second cell. (See para 0053 “This is because the enhancement stream 40 is sent via the downlink SCH in the unicast cell 34”; see para 0047 “The original multimedia stream is split, but the base stream 38 is sent on the MBMS carrier/cell 32 while the enhancement stream 40 is sent on a unicast carrier/cell 34. The UE 36 can, by default, receive the base stream 38 anywhere in the wireless system. To receive the enhancement stream 40, in an embodiment the UE 36 sends a request to the unicast cell 34 for that enhancement stream 40 which is sent by the unicast cell 34.”) [ enhancement stream 40 which is sent by the unicast cell 34 implies user data service provided by or through the first cell.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine user data related to the service provided by or through the first cell and user data related to the service provided or through the second cell are respectively sent through the first cell and second cell in the system of modified Frieder. The motivation is to obtain spectrum efficiency (Huang: see para 0047)

Regarding claim 2, Frieder teaches wherein transmission of the broadcast services through the at least broadcast cell is performed via a high tower high power broadcast network. (See page 3 col 1 : III The Tool+ system 2nd para “broadcast networks are typically based on a network of HTHP transmitters with much larger inter-site distances”)

Regarding claim 3, Frieder doesn’t teach wherein the control data is data related to a wireless network configuration. 
Chang teaches wherein the control data is data related to a wireless network configuration. (see para 0003 “For broadcast transmission across multiple cells, the specifications define transmission over single-frequency network configurations”… all cells inside an MBSFN (Multimedia Broadcast multicast service Single Frequency Network))
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the control data is data related to a wireless network configuration in the system of Frieder. The motivation is to provide efficient delivery of broadcast and multicast services (Chang: See para 0003)

Regarding claim 4, Frieder teaches wherein the control data is data related to a configuration of multicast services. (see page 3 col 2 section: new OFDM parameters “ new mapping schemes for LTE-A reference signals, synchronization signals and common control information have been defined for all new OFDM parameter sets”; page 1 col 2 lines new OFDMA parameters are used for the adaptation LTLP to HTHP )  [where  page 3 col 1 : III The Tool+ system 2nd para defines HTHP transmitter to be broadcasters with much larger inter-site distances”)

Regarding claim 5, Frieder teaches wherein the wireless network is a LTE-Advanced network. (see page 1 col 1: I Introduction para 2 line 1-3 “ at the current stage most LTE-A networks deliver data via unicast transmissions”)

Regarding claim 6, Frieder teaches wherein the control data is transmitted in a system information block, SIB, or a Master Information Block, MIB. (see page 3  col 1 first para 1st line “ the top level of common system information for all UEs is defined as system information block”)

Regarding claim 7, Frieder teaches wherein the control data contains at least a SIB-1 public land mobile network information, an absolute radio-frequency channel number, an MIB information, a SIB-1 scheduling information list, a SIB-15 MBMS Inter-frequency list, a SIB cross carrier signaling, a SIB-2 MBSFN subframe configuration or a SIB-13 MBSFN area information. (see page 3 col1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information…..SIB#13 includes general eMBMS information and resource scheduling of the specific MCCM of each MBSFN area. An MCCH provides detailed information regarding the resource signaling and configuration of each single service (MTCH) within the MBSFN area.”)

Regarding claim 8, Frieder teaches wherein the control data contains at least a resource allocation information, said resource being allocated for control. (see page 3 col1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information. It has a fixed resource schedule and contains the variable scheduling information of all other SIBs. SIB#2 includes subframe specific resource scheduling of all MBSFN areas on an LTE-A carrier”)

Regarding claim 9, Frieder teaches wherein the control data contains at least a service information for eMBMS services. (see page 3 col 1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information…..SIB#13 includes general eMBMS information and resource scheduling of the specific MCCM of each MBSFN area. An MCCH provides detailed information regarding the resource signaling and configuration of each single service (MTCH) within the MBSFN area.”)

Regarding claim 10, Frieder teaches wherein the service of the first and second cells is a SC PTM service and wherein the control data contains at least a resource allocation information related to the Single Cell Point To Multipoint, SC PTM, service.
(see page 3 col1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information…..SIB#13 includes general eMBMS information and resource scheduling of the specific MCCM of each MBSFN area. An MCCH provides detailed information regarding the resource signaling and configuration of each single service (MTCH) within the MBSFN area.”)

Regarding claim 11, Frieder teaches wherein the wireless network is a broadband network dedicated to transmission of at least a unicast service through the plurality of cells and the service of the first and second cells is the unicast service. (See page 3 col 1 section III The Tool+ system line 3-6 “Both options use the radio access network (RAN) topology of cellular networks due to mixed –mode operation of eMBMS 
Regarding claim 12, Frieder teaches a non-transitory computer readable medium comprising instructions stored thereon, which when executed by a processor to implement the method according to claim 1. . (See rejection of claim1 and col 2 last para lines 1-3 “ The Tool+ system has been implemented by means of software based on a C++ “; see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”))[ since system is implement by C++ , it implies C++ program code has been implemented and its known in the art that these codes are run by processor ]

Regarding claim 13, Frieder teaches a hybrid broadband/broadcast network system (see page 1 col 2 lines 16-18 “ The system approach allows for a convergence of traditional broadcast and wireless broadband systems and could potentially reduce the mobile network costs by offloading”), said network system comprising 
a broadcast network dedicated to transmission of broadcast services through at least a broadcast cell (see page 3 section III. The Tool+ system 3rd para “ The Tool+ system…provide LTE-A broadcast services to mobile devices over HTHP broadcast network; fig 5 shows Tool+ provides broadcast and multicast service) where Tool+ is The Tower Overlay over LTE-A+ (TO0L+) system as described on page 1 col 2 , 2nd para line 1],  and a wireless network dedicated to transmission of at least a service through a plurality of cells (see page 1 section I. Introduction para 2 “LTE-A network deliver data via user specific unicast transmission”; fig 5 shows “Regular LTE-A cells: Unicast, eMBMS”)[ Regular LTE-A cells are providing unicast service such as data service), a coverage area of the broadcast cell covering, at least partially, a coverage area of a first cell and a coverage area of a second cell among the plurality of cells (fig 5 shows Tool+ provides broadcast and multicast service and coverage of Tool+ is over multiple LTE-A cells”) , the system comprising at least one network entity (see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”) comprising:
a wireless/ broadcast interface(see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”)[ since the entity is HTHP transmitter or a specific HTHP broadcast gateway, it is known in the art that transmitter has wireless interface];and
a processor configured for (see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”)[ It is known in the art that HTHP transmitter or a specific HTHP broadcast gateway has a processor]: 
broadcasting control data (see page 3 col 2 section: definition of a dedicated carrier: “broadcast of user and control data in order fully benefit from the wide coverage area of HTHP networks” )
Frieder doesn’t teach when the control data related to a service provided by or through the first cell is identical to control data related to a service provided by or through the second cell, the broadcast network sending the control data through the broadcast cell. 
Chang teaches when control data related to a service provided by or through the first cell is identical to control data related to a service provided by or through the second cell, sending instruction to the the broadcast network to send the control data through the broadcast cell. (see para 0027 “The Broadcast-Multicast Service Center (BM-SC) 102 is an entity that provides functions for MBMS user service provisioning and delivery.”; see para 0022 “the MCE 100 performs functions such as admission control and allocation of radio resources for the MBMS Single Frequency Network (MBSFN) area 56 for multicell-MBMS.”;  see para 0003 “For broadcast transmission across multiple cells, the specifications define transmission over single-frequency network configurations. Intended applications includes emergency alerts.”; see para 0017 “para 0017 explains  if a significantly large number of UE devices interested in the same PTM services are distributed over several cells within the MBSFN service area, the PTM service may be delivered using MBMS through the MBSFN” see para 0022 “the MCE 90 determines whether a PTM session should be suspended, established, and resumed.”)[ see fig. 1A area 56 is multicell MBMS area and area 40, 42, 43 are plurality of cell;  para 0017 explains  if a significantly large number of UE devices interested in the same PTM services are distributed over several cells within the MBSFN service area, the PTM service may be delivered using MBMS through the MBSFN, where the service can be emergency alert as explained in para 0003; emergency alert is interpreted to be control data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the the broadcast network sending the control data through the broadcast cell in the system of Frieder. The motivation is to provide efficient delivery of broadcast and multicast services (Chang: See para 0003)
Modified Frieder doesn’t teach user data related to the service provided by or through the first cell and user data related to the service provided or through the second cell are respectively sent through the first cell and second cell.
Huang teaches user data related to the service provided by or through the first cell and user data related to the service provided or through the second cell are respectively sent through the first cell and second cell. (See para 0053 “This is because the enhancement stream 40 is sent via the downlink SCH in the unicast cell 34”; see para 0047 “The original multimedia stream is split, but the base stream 38 is sent on the MBMS carrier/cell 32 while the enhancement stream 40 is sent on a unicast carrier/cell 34. The UE 36 can, by default, receive the base stream 38 anywhere in the wireless system. To receive the enhancement stream 40, in an embodiment the UE 36 sends a request to the unicast cell 34 for that enhancement stream 40 which is sent by the unicast cell 34.”) [ enhancement stream 40 which is sent by the unicast cell 34 implies user data service provided by or through the first cell.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine user data related to the service provided by or through the first cell and user data related to the service provided or through the second cell are respectively sent through the first cell and second cell in the system of modified Frieder. The motivation is to obtain spectrum efficiency (Huang: see para 0047)

Regarding claim 14, Frieder doesn’t teach when control data related to a service of the first cell is identical to control data related to a service of a second cell, sending instructions to the network to inhibit sending of the control data through the first and/or second broadband cell. 
Chang teaches when control data related to a service of the first cell is identical to control data related to a service of a second cell, sending instructions to the network to inhibit sending of the control data through the first and/or second cell ( see para 0017 “the network 20 in the 3GPP LTE communication system 10 selects a transmission mechanism for the PTM service based on serving cell identification information provided in MBMS counting response messages. For example, where all, or a vast majority of UE devices, are within a single cell service area, the network may decide to provide the PTM compatible service to those UE devices using a SC-PTM transmission mechanism. On the other hand, if a significantly large number of UE devices interested in the same PTM services are distributed over several cells within the MBSFN service area, the PTM service may be delivered using MBMS through the MBSFN”; see para 0022 “the MCE 90 determines whether a PTM session should be suspended, established, and resumed.”)[when network determine PTM such as single cell-PTM (SC-PTM) should be suspended and the same PTM service is distributed over several cells using MBMS, it is implicit that network will send a message to inhibit sending of the control message through specific cell and suspend (inhibit) transmission through specific cell-PTM.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416